       Case 5:20-cv-05799-LHK Document 270 Filed 09/30/20 Page 1 of 1




how does one contact the court regarding the census case


From: Marcus <scrod2000@yahoo.com>
Sent: Wednesday, September 30, 2020 12:21 PM
To: media info <media@cand.uscourts.gov>
Subject: how does one contact the court regarding the census case

I am one of hundreds of SF Bay Area enumerators working out of the Oakland ACO. Up until
recently we were told that the Sept 30 deadline was still a go.
Apparently we have completed more than 99.5% of our work in Oakland but I do not know
what standard they use.
Regarding the homeless count, we only did one night, mostly drive by or quick location scout,
very few interviews. Due to COVID as it were, but I wonder how many of the newly homeless
as well as long time homeless would like a chance to be counted and named, even if the names
do not get released for 72 years. The last census only 10% wanted to get interviewed. This year
is different due to COVID and other factors. At this point we will not find out.

Contacting this link because it is unclear how most of us can communicate with the court on
this case. thank you for your patience.


Marcus Pun

C: 510-384-8085
Oakland, CA
